CONCURRING OPINION
Richardson, Judge:
Whereas I am inclined to the position that in situations where the collector has not followed the decision of the United States Customs Court in making a liquidation or a reliquidation, protest against such illegal action on the part of the collector should be dismissed as premature, as I have stated in the as yet unpublished opinion in Nozaki Bros., Inc., Frank P. Dow Co., Inc., et al. v. United States (protest 230945-K/41964), a case of first impression involving liquidation where the collector has failed to follow the decision of the United States Customs Court; in this particular case of reliquidation where the parties have proceeded to the point of submission in reliance upon the authorities cited in the principal opinion, without knowledge of the as yet unpublished opinion in the Nozaki Bros, case, and have submitted a stipulation showing that the collector has amended his report and is prepared to follow the judgment of the Customs Court in reliquidating, I feel that fairness and justice to all parties concerned warrant sustaining the protests.